DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement dated 11/22/2019 has been considered and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 8-9, “the cell aggregate” lacks clear antecedent basis.  Note, the claim previously recites “cell aggregates”.  It is not clear which of the plural aggregates is “the cell aggregate”.  Clarification and/or correction is requested.
In claim 1, line 19, “the needle” lacks clear antecedent basis.  Note, the claim previously recites “needles”.  It is not clear which of the needles is “the needle”.  Clarification and/or correction is requested.
Claims 2-4 are indefinite because they depend from indefinite claim 1 and do not cure the deficiencies of the claim from which they depend.
Claim 5 is indefinite because, the preamble of the claim is drawn to a removing tool while the body of the claim recites the entire structure of the cell structure fixing and removing system.  As a result, the preamble of the claim is not commensurate with the body of the claim and the metes and bounds of the claim cannot be clearly determined.  For examination purposes, the positively recited structure is considered to be the removing tool structure and not the entire cell structure fixing and removing system.  Clarification and/or correction is requested.
In claim 5, lines 9-10, “the cell aggregate” lacks clear antecedent basis.  Note, the claim previously recites “cell aggregates”.  It is not clear which of the plural aggregates is “the cell aggregate”.  Clarification and/or correction is requested.
In claim 5, line 20, “the needle” lacks clear antecedent basis.  Note, the claim previously recites “needles”.  It is not clear which of the needles is “the needle”.  Clarification and/or correction is requested.
Claims 6-8 are indefinite because they depend from indefinite claim 5 and do not cure the deficiencies of the claim from which they depend.
Claim 9 is indefinite because, the preamble of the claim is drawn to an alignment base while the body of the claim recites the entire structure of the cell structure fixing and removing system.  As a result, the preamble of the claim is not commensurate with the body of the claim and the metes and bounds of the claim cannot be clearly determined.  For examination purposes, the positively recited structure is considered to be the alignment base structure and not the entire cell structure fixing and removing system.  Clarification and/or correction is requested.
In claim 9, lines 9-10, “the cell aggregate” lacks clear antecedent basis.  Note, the claim previously recites “cell aggregates”.  It is not clear which of the plural aggregates is “the cell aggregate”.  Clarification and/or correction is requested.
In claim 9, line 20, “the needle” lacks clear antecedent basis.  Note, the claim previously recites “needles”.  It is not clear which of the needles is “the needle”.  Clarification and/or correction is requested.
Claims 10-12 are indefinite because they depend from indefinite claim 9 and do not cure the deficiencies of the claim from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishii et al.(JP-2018143171 and corresponding machine translation).
With respect to claim 1, the reference of Kishii et al. discloses a cell structure fixing and removing system (Figs. 1-3) comprising: an alignment base (170) made of a silicone resin (page 2 of the machine translation), the alignment base including a flat sticking surface (101) to which needles (300) with skewed cell aggregates (310) are to be stuck; and a cell structure removing tool (200) placed on the sticking surface between the alignment base and the cell aggregate, the cell structure removing tool including: a frame (210) extending to correspond to an outline of the sticking surface, the frame including a puncture opening (page 3 of the machine translation) in middle, a bottom surface of the frame forming an alignment surface parallel to the sticking surface; and a porous sheet (220) stretched and arranged on the alignment surface to close the puncture opening of the frame, the porous sheet allowing penetration by the needle (page 3 of the machine translation), wherein an outline edge of the puncture opening in the alignment surface of the frame of the cell structure removing tool is located in the outline of the sticking surface (page 3 of the machine translation, “The frame body 210 is a frame having an opening having a width and a depth that are substantially the same as or smaller than the top surface 101 of the needle alignment base 100.”).
With respect to claim 4, the alignment base (170) is formed to be parallel to the sticking surface (101), the alignment base (170) including at least two silicone resin layers (110, 130, 150) having a higher hardness than other parts (page 2 of the machine translation).
With respect to claim 5, the reference of Kishii et al. discloses a cell structure removing tool that can be used in a cell structure fixing and removing system that includes: a frame (210) extending to correspond to an outline of the sticking surface, the frame including a puncture opening (page 3 of the machine translation) in middle, a bottom surface of the frame forming an alignment surface parallel to the sticking surface; and a porous sheet (220) stretched and arranged on the alignment surface to close the puncture opening of the frame, the porous sheet allowing penetration by the needle (page 3 of the machine translation), wherein an outline edge of the puncture opening in the alignment surface of the frame of the cell structure removing tool is located in the outline of the sticking surface (page 3 of the machine translation, “The frame body 210 is a frame having an opening having a width and a depth that are substantially the same as or smaller than the top surface 101 of the needle alignment base 100.”).
With respect to claims 6 and 7, the sticking surface and the alignment base have not been positively recited as claim elements and therefore the frame (201) of the reference of Kishii et al. is considered to meet the outer outline limitations of the claims since it can be used with any size of alignment base.
With respect to claim 8, the alignment base of claim 8 has not be positively recited as a claim element and the disclosed tool of Kishii et al. is structurally capable of being used with an alignment base.
With respect to claim 9, the reference of Kishii et al. discloses an alignment base that can be used in a cell structure fixing and removing system that includes: an alignment base (170) made of a silicone resin (page 2 of the machine translation), the alignment base including a flat sticking surface (101) to which needles (300) with skewed cell aggregates (310) are to be stuck.
With respect to claims 10 and 11, the cell structure removing tool and frame have not been positively recited as claim elements and therefore the alignment base is structurally capable of being used with a frame having either of the outer outlines required of claims 10 and 11.
With respect to claim 12, the alignment base (170) is formed to be parallel to the sticking surface (101), the alignment base (170) including at least two silicone resin layers (110, 130, 150) having a higher hardness than other parts (page 2 of the machine translation).
Note, it is recognized that Yasuto Kishii is a common inventor with the instant application; however, an exception under 35 USC 102(b)(1)(A) does not apply since there is no evidence of record explaining the involvement of the additional named inventor, Tadahiko Tokunaga, in the Japanese reference.

Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoppini et al. (US 5,958,762).
With respect to claim 5, the reference of Stoppini et al. discloses a structure which is capable of being used in a cell structure fixing and removal system.  Specifically, the reference of Stoppini et al. discloses a structure (6) which can function as a cell structure removing tool that includes a frame (rigid ring)(7), the frame including a puncture opening in the middle (Figs. 2A and 2B), a bottom surface of the frame including a flat surface which is capable of being parallel to a sticking surface; and a porous sheet (8) stretched and arranged on the bottom surface of the frame to close the puncture opening of the frame (Figs. 2A and 2B), the porous sheet is capable of being punctured by a needle.  With respect to the outline edge of the puncture opening, the sticking surface and the alignment base have not been positively recited as claim elements and therefore the frame (7) of the reference of Stoppini et al. is considered to meet the outer outline limitations of the claims since it can be used with any size of alignment base.
With respect to claims 6 and 7, the sticking surface and the alignment base have not been positively recited as claim elements and therefore the frame (7) of the reference of Stoppini et al. is considered to meet the outer outline limitations of the claims since it can be used with any size of alignment base.
With respect to claim 8, the alignment base of claim 8 has not be positively recited as a claim element and the disclosed device (6) of Stoppini et al. is structurally capable of being used with an alignment base.

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al.(Proceedings of … Dielectric Materials).
With respect to claim 9, the reference of Du et al. discloses a structure which is capable of being used in a cell structure fixing and removing system.  Specifically, the reference of Du et al. discloses a structure (silicone resin block structure) (Fig. 1) which can function as an alignment base which includes a flat sticking surface that is capable of being stuck with needles with skewed cell aggregates.  Note, while claim 9 recites the specifics of the cell structure fixing and removing system, the preamble of the claim only recites “An alignment base” as the claimed invention.  As a result, the silicone resin block of the reference of Du et al. is considered to structurally meet the claimed alignment based structure and is considered to be structurally capable of being used with the additional structures of the cell structure fixing system.
With respect to claims 10 and 11, the cell structure removing tool and frame have not been positively recited as claim elements and therefore the silicone resin block of the reference of Du et al. is structurally capable of being used with a frame having either of the outer outlines required of claims 10 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kishii et al.(JP-2018143171 and corresponding machine translation).
The reference of Kishii et al. has been discussed above with respect to claim 1.
While the reference of Kishii et al. discloses the use of a tool (200) having a frame (201), claims 2 and 3 differ because the reference is silent as to the specifics of the outer outline of the frame relative to the outline of the sticking surface.
However, in the absence of a showing of unexpected results, it would have been merely an obvious matter in design choice as to whether the outer outline of the frame in the same or greater than the outline of the sticking surface while still providing the required frame structure for supporting the membrane and allowing the cells and membrane to be separated from the alignment base structure during use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Mathus (US 5,759,851) is cited as prior art which pertains to a frame device (12) and porous sheet (14).
The references of Nakayama (US 2014/0283356) and JP-4517125 are cited as prior art which pertains to a cell structure fixing and removing system that includes a base structure and porous sheet.  Neither of these references disclose a frame for the porous sheet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB